DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/05/22.
The reply filed 07/05/22 affects the application 17/017,937 as follows:
1.      No claims amendments were submitted in the reply filed, 07/05/22. The rejections of the office action mailed 04/19/22 are maintained.
2.     The responsive is contained herein below.
Claims 1-10 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al. (International Journal of Biological Macromolecules 112 (2018) 929-936) in view of David Foreman (ALGATECH, 26.08.2019), Egusa et al. (US 20180344672 A1), Bertolotti et al. (World J Gastroenterol 2014 October 21; 20(39): 14185-14204) and Raizner et al. (J Pediatr Gastroenterol Nutr. 2017 April; 64(4): 512–517). 
Claim 1 is drawn to a method for mitigation of non-alcoholic fatty liver disease, comprising administering an effective amount of a composition comprising small-molecule fucoidan and fucoxanthin to a subject in need thereof, wherein the mitigation of non-alcoholic fatty liver disease comprises reducing liver stiffness, and the subject is 55 years old.
Zheng et al. disclose that results from their study to determine whether Low molecular weight fucoidan (LMWF) (i.e.; small-molecule fucoidan) protects obese diabetic db/db mice against non-alcoholic fatty-liver disease (NAFLD), suggest that LMWF prevents NAFLD in db/db mice by activation of SIRT1/AMPK/PGC1α signaling pathway, which prevents lipotoxicity-related oxidative stress and inflammation. Therefore, LMWF provides a potential supplementary treatment for obesity/diabetes-induced NAFLD (see abstract). Furthermore, Zheng et al. disclose that non-alcoholic fatty-liver disease (NAFLD), caused by elevated hepatic lipids, inflammation and oxidative stress, is the most common liver disease globally. Low molecular weight fucoidan (LMWF), a sulfated polysaccharide extracted from brown seaweeds, has shown strong anti-inflammatory and antioxidant activities, which has not been explored in diabetes-induced NAFLD (see abstract). In addition, Zheng et al. disclose that LMWF administration decreased plasma level of alanine aminotransferase, aspartate aminotransferase, total cholesterol, and triglyceride, as well as alleviated hepatic accumulation of triglyceride and total cholesterol in db/db mice. LMWF also ameliorated hepatic oxidative stress by suppressing superoxide production and lipid peroxidation, and increasing catalase and superoxide dismutase activity in the liver of db/db mice (see abstract).
Also, Zheng et al. disclose that nonalcoholic fatty liver disease (NAFLD) is characterized by an increase in intrahepatic fat and that the accumulation of hepatic fat represents the hallmark
and the first hit of NAFLD (see page 929, left col. to right col., 1st paragraph). In addition, Zheng et al. disclose or suggest the use of Low molecular weight fucoidan (LMWF) (i.e.; small-molecule fucoidan) of molecular weight 3600 and 6500 Da (see page 930, left col., Section 2.2). 
The difference between Applicant’s claimed method and the method taught or suggested by Zheng et al. is that Applicant’s administered composition also comprises fucoxanthin, and Zheng et al. do not disclose that the treatment or mitigation of the non-alcoholic fatty liver disease comprises reducing liver stiffness in a subject that is 55 years old.
Foreman discloses that if nonalcoholic fatty liver (NAFL) is not addressed, it can progress to a serious condition known as Nonalcoholic fatty liver disease (NAFLD), and that Non-alcoholic fatty liver is the buildup of extra fat in liver cells that is not caused by alcohol (see page 1 of 6, 1st paragraph). Furthermore, Foreman discloses that NAFL is more common in people who have certain conditions such as obesity and type 2 diabetes, and that NAFL tends to develop in people who are overweight or obese or have diabetes, high cholesterol or high triglycerides (see page 1 of 6, 2nd and 3rd paragraphs). Also, Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL (see pages 2-3 of 6). Furthermore, Foreman discloses that fucoxanthin is considered a specific carotenoid that has many bioactivities, and that in addition to the liver health support properties, fucoxanthin was shown to have multiple health-promoting effects, such as antioxidant, anti-inflammatory and anti-obesity effects (see page 3 of 6). In addition, Foreman discloses that there is a building body of evidence showing fucoxanthin, affects many of the underlying risk factors for developing NAFL and directly on fatty liver (see page 3 of 6). 
Also, Foreman discloses that researchers found that supplementation with fucoxanthin reduced body weight, body and liver fat content, and improved liver function tests in obese premenopausal women with NAFL, and also found that consuming fucoxanthin was effective in improving lipid and cholesterol metabolism (see page 3 of 6).  Furthermore, Foreman discloses that a study to evaluate the impact of consuming fucoxanthin in rats on a high fat diet and the impact of the amount of fat buildup in the liver, showed that the total amount of fat, cholesterols and triglycerides were “significantly reduced” in the group consuming fucoxanthin (see page 3 of 6).
	Egusa et al. disclose or suggest that the effect of an administration of a pharmaceutical composition to a patient with NAFLD, NASH and/or liver fibrosis may be observed by an improvement of for example the degree or stage of steatosis, fibrosis, liver stiffness or health-related quality of life (see page 9, [0121]). 
	Bertolotti et al. disclose that nonalcoholic fatty liver disease (NAFLD) is common in
the elderly (see abstract). Furthermore, Bertolotti et al. disclose middle-aged (≥ 50 to <60) NAFLD patients (see page 14189, Table 3). Also, Bertolotti et al. disclose that from an epidemiological point of view, NAFLD tends to peak in middle life and its occurrence is reduced in the extreme decades (see page 14190, Figure 1). In addition, Bertolotti et al. disclose or suggest a group of NAFLD patients of ages from 50-59 (see page 14190, Figure 1).
Raizner et al. disclose that studies in adults have shown that inflammation increases stiffness, leading to an overestimation of fibrosis (abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human, and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation and oxidative stress would also treat liver stiffness by reducing inflammation which increases liver stiffness; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.
One having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.
With respect to claim 10, it is obvious to expect that the composition would reduce the plasma level of alanine aminotransferase (ALT) as taught by Zheng et al., since Zheng et al. disclose that LMWF administration significantly reduced plasma level of ALT, AST, TG and total CHO (see page 931, right col., 1st paragraph). Also, it is obvious to prepare the composition in different forms such as a medicament, a medical food or a health food, especially since Zheng et al. and Forman both disclose that Low molecular weight fucoidan (LMWF) and fucoxanthin can be used or administered as supplements. Furthermore, the preparation and use of different formulations of active ingredients such as Low molecular weight fucoidan (LMWF) and fucoxanthin are common in the art and is well within the purview of a skilled artisan. It is obvious to administer the composition in enterally and in an oral dosage form such as in solution, especially since Zhen et al. disclose that administration by gavage of LMWF and LMWF can be fed. 

Claims 3-5, 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. as applied to claim 1 above, and further in view of Lin et al. (Mar. Drugs 2017, 15, 113, 1-14).
Claim 3 is drawn to the method of claim 1, wherein the small-molecule fucoidan has an
average molecular weight ranging from 400 Daltons to 2,000 Daltons.
The difference between Applicant’s claimed method and the method taught or suggested by Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. is the average molecular weight of the low-molecular-weight fucoidan (i.e.; small-molecule fucoidan).
Lin et al. disclose an investigation of the combined effects of low-molecular-weight fucoidan (LMF) and fucoxanthin (Fx) in terms of antihyperglycemic, antihyperlipidemic, and hepatoprotective activities in a mouse model of type II diabetes (see abstract). Furthermore, Lin et al. disclose that the intake of LMF, Fx, and LMF + Fx lowered the blood sugar and fasting blood sugar levels, and increased serum adiponectin levels, and that the significant decrease in urinary sugar was only observed in LMF + Fx supplementation (see abstract). Also, Lin et al. disclose that LMF and Fx had ameliorating effects on the hepatic tissue of db/db mice by increasing hepatic glycogen and antioxidative enzymes, and LMF was more effective than Fx at improving hepatic glucose metabolism (see abstract). The efficacy of LMF + Fx supplementation on the decrease in urinary sugar and on glucose and lipid metabolism in the white adipose tissue of db/db mice was better than that of Fx or LMF alone, indicating the occurrence of a synergistic effect of LMF and Fx (see abstract; see also page 10 of 14, last paragraph). Furthermore, Lin et al. disclose that diabetes is currently the most common cause of liver disease, and liver disease is an important cause of death in people with type II diabetes, and that their study aimed to further investigate the effects of low-molecular-weight fucoidan (LMF), high-stability fucoxanthin (Fx), and the combination of LMF and Fx on glucose homeostasis, lipid metabolism, and liver function in a mouse model of type II diabetes (leptin receptor-deficient db/db mice) (see page 2, 2nd and 3rd paragraphs).
In addition, Lin et al. disclose that Nonalcoholic fatty liver disease (NAFLD) is a condition in which excessive fat accumulates in the liver of patients who drink no or little alcohol; NAFLD development is closely associated with obesity and type II diabetes mellitus. Oxidative stress is the crucial pathophysiological mechanism in NAFLD, causing NAFLD to progress to liver cirrhosis, and this oxidative stress can be detected by measuring the activity of antioxidative enzymes, such as superoxide dismutase (SOD) and catalase (CAT). As shown in Table 3, in db/db mice supplemented with LMF, Fx, and LMF + Fx, there were increases in the levels of the antioxidative enzymes SOD and CAT in the liver, indicating that LMF and Fx supplementation had antioxidant defensive actions against diabetes. Intriguingly, no significant synergistic effect was observed on antioxidative enzyme levels when db/db mice were
treated with the combination of LMF and Fx (see page 6 of 14, 2nd paragraph).  Furthermore, Lin et al. disclose that LMF ameliorated insulin resistance by elevating liver oxidative activities (superoxide dismutase (SOD) and catalase (CAT)) and enhancing liver function (ALT and AST), and may have the potential to be used for treating diabetes (see page 6 of 14, 1st paragraph). Also, Lin et al. disclose low-molecular-weight fucoidan (i.e.; small-molecule fucoidan)
of average molecular weight of 0.8 kDa (i.e.; 800 Da) (see page 8 of 14, section 3.1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al., Raizner et al. and Lin et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human (subject), and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, and in which the Low molecular weight fucoidan is of molecular disclosed by Lin et al. (e.g.; 800 Da), since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or a human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.
One having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al., Raizner et al. and Lin et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human (subject), and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, and in which the Low molecular weight fucoidan is of molecular disclosed by Lin et al. (e.g.; 800 Da), since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or a human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.
It should be noted that it is obvious to use different ratios of Low molecular weight fucoidan (LMWF) and fucoxanthin such as 1:1 ratio as disclosed by Lin et al. (see page 8 of 14, section 3.2). Furthermore, the use of different ratios of Low molecular weight fucoidan (LMWF) and fucoxanthin also depends of factors such as the type of subject and severity of the NAFLD.
Also, it is obvious to use different amounts or grams per day based on factors such as the type of subject and severity of the NAFLD and also in amounts or grams as disclosed or suggested by Lin et al. such as 2000 mg (i.e.; 2g)/kg BW per day or 600 mg (i.e.; 0.6 g)/kg per day (see page 8 of 14, section 3.2). For example, based on this exemplifications of Lin et al. a subject having body weight (BW) of 1 kg would be administered 2g and 0.6g per day as claimed by Applicant.  Also, it is obvious to use administer the composition parenteral such as by injection as disclosed by Lin et al. Furthermore, it is obvious to administer the composition enterally and in an oral dosage form such as in solution or suspension, especially since Zhen et al. and Lin et al. disclose administration by gavage of LMWF in solution and that LMWF can be fed, and Lin et al. also disclose administration by gavage of LMWF and fucoxanthin in solution. 

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are not found convincing.
	The Applicant argues that none of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. disclosed the technical features that “reducing liver stiffness for
the subject that is 55 years old.”
However, based on Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al., as set forth in the above rejection, it is obvious to expect to “reducing liver stiffness for
the subject that is 55 years old”, as claimed by Applicant. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that First, as indicated in the response filed on December 21, 2021, “liver stiffness” and “accumulation of hepatic fat or fatty liver’ are two independent symptoms. Hence, Zheng et al. did not disclose any information related to the efficacy of reducing liver stiffness. 
However, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And thus, Zheng et al. do not have to disclose any information related to the efficacy of reducing liver stiffness, and it does not matter whether or not “liver stiffness” and “accumulation of hepatic fat or fatty liver’ are two independent symptoms. 
Furthermore, Zheng et al. disclose that Nonalcoholic fatty liver disease (NAFLD) is caused by elevated hepatic lipids, inflammation and oxidative stress, and Foreman also disclose that non-alcoholic fatty liver is the buildup of extra fat in liver cells that is not caused by alcohol.  
Also, as disclosed by Raizner et al., studies in adults have shown that inflammation increases liver stiffness, leading to an overestimation of fibrosis. And, Zheng et al. disclose that low molecular weight fucoidan (LMWF) (i.e.; small-molecule fucoidan) which protects obese diabetic db/db mice against non-alcoholic fatty-liver disease (NAFLD), prevents lipotoxicity-related oxidative stress and inflammation. Consequently, it is obvious to expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation and oxidative stress would also treat liver stiffness by reducing inflammation which increases liver stiffness.
In addition, Zheng et al. disclose that LMWF administration significantly reduced plasma level of alanine aminotransferase (ALT), aspartate aminotransferase (AST), TG and total CHO. And, Liver stiffness is associated with plasma level of ALT, AST, TG and total CHO, and it is obvious to expect that reduction of reduced plasma level of alanine aminotransferase (ALT), AST, TG and total CHO by LMWF would treat liver stiffness.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that Zheng et al. did not disclose any information related to the technical feature that “the subject is 55 years old.”
However, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And thus, Zheng et al. do not have to disclose any information related to the technical feature that “the subject is 55 years old.” More importantly, Bertolotti et al. disclose that nonalcoholic fatty liver disease (NAFLD) is common in the elderly (see abstract). Furthermore, Bertolotti et al. disclose middle-aged (≥ 50 to <60) NAFLD patients (see page 14189, Table 3). Also, Bertolotti et al. disclose that from an epidemiological point of view, NAFLD tends to peak in middle life and its occurrence is reduced in the extreme decades (see page 14190, Figure 1). In addition, Bertolotti et al. disclose or suggest a group of NAFLD patients of ages from 50-59 (see page 14190, Figure 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that but did not disclose any information related to the efficacy of reducing liver stiffness.
However, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And thus, Foreman do not have to disclose any information related to the efficacy of reducing liver stiffness.
More importantly, Foreman discloses that if nonalcoholic fatty liver (NAFL) is not addressed, it can progress to a serious condition known as Nonalcoholic fatty liver disease (NAFLD), and that Non-alcoholic fatty liver is the buildup of extra fat in liver cells that is not caused by alcohol (see page 1 of 6, 1st paragraph). Furthermore, Foreman discloses that NAFL is more common in people who have certain conditions such as obesity and type 2 diabetes, and that NAFL tends to develop in people who are overweight or obese or have diabetes, high cholesterol or high triglycerides (see page 1 of 6, 2nd and 3rd paragraphs). Also, Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL (see pages 2-3 of 6). Furthermore, Foreman discloses that fucoxanthin is considered a specific carotenoid that has many bioactivities, and that in addition to the liver health support properties, fucoxanthin was shown to have multiple health-promoting effects, such as antioxidant, anti-inflammatory and anti-obesity effects (see page 3 of 6). In addition, Foreman discloses that there is a building body of evidence showing fucoxanthin, affects many of the underlying risk factors for developing NAFL and directly on fatty liver (see page 3 of 6). 
Also, Foreman discloses that researchers found that supplementation with fucoxanthin reduced body weight, body and liver fat content, and improved liver function tests in obese premenopausal women with NAFL, and also found that consuming fucoxanthin was effective in improving lipid and cholesterol metabolism (see page 3 of 6).  Furthermore, Foreman discloses that a study to evaluate the impact of consuming fucoxanthin in rats on a high fat diet and the impact of the amount of fat buildup in the liver, showed that the total amount of fat, cholesterols and triglycerides were “significantly reduced” in the group consuming fucoxanthin (see page 3 of 6).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that Foreman did not disclose any information related to the technical feature that “the subject is 55 years old.”
However, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And thus, Foreman do not have to disclose any information related to the technical feature that “the subject is 55 years old.” More importantly, Bertolotti et al. disclose that nonalcoholic fatty liver disease (NAFLD) is common in the elderly (see abstract). Furthermore, Bertolotti et al. disclose middle-aged (≥ 50 to <60) NAFLD patients (see page 14189, Table 3). Also, Bertolotti et al. disclose that from an epidemiological point of view, NAFLD tends to peak in middle life and its occurrence is reduced in the extreme decades (see page 14190, Figure 1). In addition, Bertolotti et al. disclose or suggest a group of NAFLD patients of ages from 50-59 (see page 14190, Figure 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that with respect to Egusa et al., while NAFLD, NASH and/or liver fibrosis may be diseases that are related to each other, NAFLD, NASH and/or liver fibrosis are still distinct diseases with various and differentiated causes of diseases and require  different treatments, and the degree or stage of steatosis, fibrosis, liver stiffness or health-related quality of life are also distinct indexes with various and differentiated causes of symptoms and require different treatments. Therefore, one may find that NASH and fibrosis served as separate
endpoints and were distinct diseases or independent symptoms, even NASH and fibrosis were related diseases. That is, as the fibrosis may not be ameliorated while steatosis or inflammation of the patients were improved, one may find that the degree or stage of steatosis, fibrosis, liver stiffness or health-related quality of life of the patients with NAFLD, NASH and/or liver fibrosis listed in paragraph [0021] of Egusa shall be regarded as distinct diseases, independent symptoms or indexes. In other words, people having ordinary skill in the art will not deduce the efficacy from one another for steatosis, fibrosis, liver stiffness or health-related quality of life, as contrary results can be observed from time to time.
However, Egusa et al. disclose or suggest that the effect of an administration of a pharmaceutical composition to a patient with NAFLD, NASH and/or liver fibrosis may be observed by an improvement of for example the degree or stage of steatosis, fibrosis, liver stiffness or health-related quality of life (see page 9, [0121]).  In other words, Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness.  Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that Egusa et al. did not disclose the technical feature of “the subject is 55 years old.”
However, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And thus, Egusa et al. do not have to disclose any information related to the technical feature that “the subject is 55 years old.” More importantly, Bertolotti et al. disclose that nonalcoholic fatty liver disease (NAFLD) is common in the elderly (see abstract). Furthermore, Bertolotti et al. disclose middle-aged (≥ 50 to <60) NAFLD patients (see page 14189, Table 3). Also, Bertolotti et al. disclose that from an epidemiological point of view, NAFLD tends to peak in middle life and its occurrence is reduced in the extreme decades (see page 14190, Figure 1). In addition, Bertolotti et al. disclose or suggest a group of NAFLD patients of ages from 50-59 (see page 14190, Figure 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.
The Applicant argues that according to Bertolotti et al., one may find that the elderly and
the younger age groups were distinct groups and the treatment for the elderly and the younger age groups shall be differentiated. Also, the Applicant argues that Bertolotti et al., was silent on the technical features of “reducing liver stiffness for the subject that is 55 years old,” not to mention that Bertolotti et al. did not disclose the small-molecule fucoidan and fucoxanthin as
recited in Claim 1.
However, it does not matter whether Bertolotti et al. disclose that one may find that the elderly and the younger age groups were distinct groups and the treatment for the elderly and the younger age groups shall be differentiated. Also, it does not matter whether Bertolotti et al., was silent on the technical features of “reducing liver stiffness for the subject that is 55 years old,” nor disclose the small-molecule fucoidan and fucoxanthin as recited in Claim 1.
More importantly, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And, Bertolotti et al. disclose that nonalcoholic fatty liver disease (NAFLD) is common in the elderly (see abstract). Furthermore, Bertolotti et al. disclose middle-aged (≥ 50 to <60) NAFLD patients (see page 14189, Table 3). Also, Bertolotti et al. disclose that from an epidemiological point of view, NAFLD tends to peak in middle life and its occurrence is reduced in the extreme decades (see page 14190, Figure 1). In addition, Bertolotti et al. disclose or suggest a group of NAFLD patients of ages from 50-59 (see page 14190, Figure 1). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that with respect to Raizner et al., even if inflammation increases stiffness, however, it is common that the amelioration of the inflammation did not result in the improvement of the fibrosis; and Raizner et al. did not disclose any method for “reducing liver stiffness.”.
However, it does not matter whether it is common that the amelioration of the inflammation did not result in the improvement of the fibrosis. More importantly, Raizner et al. disclose that studies in adults have shown that inflammation increases stiffness, leading to an overestimation of fibrosis (abstract). Thus, it is obvious based on Raizner et al. to reasonably expect that “reducing inflammation would also treat liver stiffness”.  Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that Raizner et al. was silent on the technical features of “reducing liver stiffness” and “the subject is 55 years old,” not to mention that no treatment by providing small-molecule fucoidan and fucoxanthin as recited in Claim 1 was disclosed.
However, the above rejection was made by applying Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. references. And thus, it does not matter whether Raizner et al. was silent on the technical features of “reducing liver stiffness” and “the subject is 55 years old,” nor mention treatment by providing small-molecule fucoidan and fucoxanthin as recited in Claim 1 was disclosed. More importantly, Raizner et al. disclose that studies in adults have shown that inflammation increases stiffness, leading to an overestimation of fibrosis (abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.

The Applicant argues that as indicated previously, Zheng et al. chose ten-week-old C57BL-c mice (See 2.3 Experimental animals), which were mature mice at most and far
from the groups of middle-aged or old mice, and Bertolotti et al. pointed out that the age of the patient is not a factor that could be ignored. Therefore, the experiment results of Zheng et al. can hardly be comparable with the treatment results of the subject that is 55 years old in view of the vital difference of age.
	However, it is obvious to expect that the composition of Zheng et al. would have similar utility in a subject such as a human who is 55 years old as in animals such as mice. It should be noted that this is supported by the fact that Zheng et al. disclose that mutations in the leptin receptor gene cause severe insulin resistance and obesity in rodents, thus these animals exhibit most of the human characteristics of type 2 diabetes, and involve multiple metabolic disorders,
including NAFLD (see Zheng et al., page 930, left col., 2nd paragraph).
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Zheng et al., Foreman, Egusa et al., Bertolotti et al. and Raizner et al. to treat or mitigate non-alcoholic fatty liver disease (NAFLD) in a subject such as an obese mice or obese premenopausal women or a human , and in which the human is of age including that taught by or suggested by Bertolotti et al. such as 55 years of age, based on factors such as severity of the NAFLD and obesity of the subject, comprising administering a composition comprising small-molecule fucoidan such as Low molecular weight fucoidan (LMWF) and fucoxanthin to said subject, since Zheng et al. disclose that LMWF prevents NAFLD and provides a potential supplementary treatment for obesity/diabetes-induced NAFLD and that NAFLD is characterized by an increase in intrahepatic fat and the accumulation of hepatic fat represents the hallmark of NAFLD, and also since Foreman discloses that supplementation with fucoxanthin has shown great promise in reducing the risk of developing NAFL which can progress to NAFLD, and that non-alcoholic fatty liver is the buildup of extra fat in liver cells, and also since Egusa et al. disclose or suggest that the effect of the treatment of NAFLD in a patient may be observed by an improvement of for example liver stiffness, and Bertolotti et al. disclose that NAFLD tends to peak in middle life and disclose middle-aged (≥ 50 to <60) NAFLD patients and patients of ages from 50-59, and especially since one of ordinary skill in the art would reasonably expect that fucoxanthin which has the utility of reducing liver fat and improving liver function in obese premenopausal women or human (subject) with NAFL which causes NAFLD would treat NAFLD, such as by reducing or preventing the amount of fat accumulation or buildup in the liver, and consequently treat any liver stiffness which is a consequent or result of NAFLD, and which indicates the effect of the treatment of the NAFLD; and would also expect that said fucoidan (LMWF) which treats NAFLD and treats or reduces inflammation would also treat liver stiffness by reducing inflammation which increases liver stiffness as taught by Raizner et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623